Citation Nr: 0506445	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
schistosomiasis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
February 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the San Juan 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that additional development is necessary 
with respect to all issues on appeal prior to the completion 
of its appellate review.  

The veteran contends that his service-connected disabilities 
are more disabling than the current disability evaluations 
would indicate.  The record shows that the veteran's most 
recent VA examinations were conducted in April 2000.  The 
Board observes that the veteran and his representative in 
January 2005 argued increased disability since the most 
recent examination, and consequently these examinations are 
stale.  Also, it is important to note that the report of the 
VA respiratory examination expressly shows that the veteran's 
claims folder was not available for the examiner to review at 
that time of the examination. 

In the January 2005 appellant's brief, the national service 
representative directed the Board's attention to the fact 
that examinations were scheduled in December 2003 and January 
2004 but were cancelled by the local medical administration 
service (MAS).  The representative argues that no explanation 
was provided in the January 2004 document to which he makes 
reference and proposes additional examination to evaluated 
the current nature and extent of the veteran's disabilities.  
The Board agrees.  

Inquiry by way Veterans Appeals Control Locator System 
(VACOLS) reveals that the veteran's examinations were 
cancelled because the veteran's claims folder was not sent to 
the medical examiner.  The statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one that take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

In the meantime, the Board also observes that no records of 
evaluation or treatment have been associated with the 
veteran's claims folder since April 2000.  The RO should ask 
him to identify sources of treatment provided for his 
service-connected disabilities from April 2000 to the 
present.  Reports of contemporaneous evaluation and treatment 
may assist in revealing the current nature and extent of the 
veteran's service-connected disability picture.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  Ask the veteran to supply names and 
addresses of sources of medical treatment 
provided for his service-connected 
disabilities since April 2000.  After the 
necessary authorizations for release of 
medical information are obtained, attempt 
to acquire records of treatment from the 
sources identified by the veteran.  Also 
obtain and associate all VA medical 
records with the claims folder.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  Afford the veteran a VA respiratory 
examination in order to determine the 
current nature and severity of his 
service-connected bronchial asthma.  
Accomplish all indicated special studies 
and tests including pulmonary function 
test that include the percent of 
predicted FEV1 and percent of predicted 
FEV1/FVC.  Make the claims folder 
available to the examiner for use in 
studying the case.  Ask the examiner to 
state whether the veteran requires daily 
inhalation, oral bronchial dilator 
therapy, inhalation anti-inflammatory 
medication, monthly visits to a physician 
to care for exacerbations, or 
intermittent (at least three a year) 
courses of systemic (oral or parenteral) 
corticosteroids.  

3.  Afford the veteran a mental disorders 
examination in order to determine the 
current nature and severity of his 
schizophrenia.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  Ask the examiner to 
provide a thorough mental status 
evaluation with a complete diagnosis to 
include a Global Assessment Functioning 
Score (GAF) score on Axis V.  

4.  Afford the veteran an intestinal 
disorders examination in order to 
determine the current nature and extent 
of schistosomiasis.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Ask the examiner 
to state whether the veteran currently 
displays any symptoms of schistosomiasis, 
and if so, whether such symptoms are 
mild, moderate or severe in degree.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



